          Case 1:19-cv-02184-TJK Document 18 Filed 09/12/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                                   CASE NO.: 19-cv-2184 (TJK)

                      Plaintiff,
v.

FACEBOOK, INC.,

                  Defendant.
_____________________________/


        MOTION FOR ADMISSION OF AMY LYNN PEIKOFF PRO HAC VICE

       Amicus curiae, the Center for the Legalization of Privacy (“the Center”), 1 through

undersigned counsel, move that Amy Lynn Peikoff, an attorney of the State of California, be

admitted pro hac vice for the purpose of representing the Center in the above-styled case. In

support of this motion, the Center submits the attached Declaration of Amy Lynn Peikoff, to

show that she meets the requirements of LCvR 83.2(d).

                                             Respectfully submitted,

                                             The Center for the Legalization of Privacy

                                             by counsel,

                                             /s/ Stephen R. Klein
                                             Stephen R. Klein
                                             Bar No. 177056
                                             STATECRAFT PLLC
                                             1629 K Street NW, Suite 300
                                             Washington, DC 20006
                                             Telephone: (202) 804-6676
                                             steve@statecraftlaw.com


1 The Center has filed a motion for leave to file a brief as amicus curiae contemporaneously with
this filing.
          Case 1:19-cv-02184-TJK Document 18 Filed 09/12/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I CERTIFY that on September 12, 2019, I served the foregoing and attachments through

the Court’s electronic filing system which served a copy on all counsel of record.



                                                     /s/ Stephen Klein
                                                     Stephen R. Klein
          Case 1:19-cv-02184-TJK Document 18-1 Filed 09/12/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                                     CASE NO.: 19-cv-2184 (TJK)

                       Plaintiff,
v.

FACEBOOK, INC.,

                  Defendant.
_____________________________/


                         DECLARATION OF AMY LYNN PEIKOFF

I, Amy Lynn Peikoff, declare as follows:

         1.     I am an attorney licensed to practice in the State of California. Pursuant to D.C.

LCvR 83.2(d), I make this declaration in support of the Motion pro hac cice motion filed in the

instant case.

         2.     My office address and telephone number are as follows:

                3024 E. Chapman Ave. #129
                Orange, CA 92869
                Telephone: (714) 409-8275

         3.     I am admitted to the following bars:

                Supreme Court of California

         4.     I am a member in good standing and eligible to practice in all courts to which I

am admitted. I have never been disciplined by any bar.

         5.     I have not applied for admission pro hac vice to this Court within the past two

years.

         6.     I do not have an office located within the District of Columbia.
       Case 1:19-cv-02184-TJK Document 18-1 Filed 09/12/19 Page 2 of 2



      I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

      Dated this 12th day of September, 2019.


                                                    /s/ Amy Peikoff
                                                    Amy Lynn Peikoff
                                                    3024 E. Chapman Ave. #129
                                                    Orange, CA 92869
                                                    Telephone: (714) 409-8275
                                                    legalizeprivacy@icloud.com




                                                2
        Case 1:19-cv-02184-TJK Document 18-2 Filed 09/12/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                                   CASE NO.: 19-cv-2184 (TJK)

                      Plaintiff,
v.

FACEBOOK, INC.,

                  Defendant.
_____________________________/


                                    [PROPOSED] ORDER

       Upon consideration of the Motion for Admission pro hac vice of Amy Lynn Peikoff, it is,

on this _____ day of ______________, 2019 hereby ORDERED that the Motion for Admission

pro hac vice is GRANTED, and that Amy Lynn Peikoff be, and that the same hereby is,

admitted pro hac vice to appear and participate as counsel to amicus curiae the Center for the

Legalization of Privacy in the above-captioned case.

       SO ORDERED this _____ day of ______________, 2019.



                                                        _________________________________
                                                        Hon. Timothy J. Kelly
